639 S.W.2d 451 (1982)
Jim Joe CHAMBERS, et al., Petitioners,
v.
Brenda Lee TERRELL, et al., Respondents.
No. C-1179.
Supreme Court of Texas.
July 14, 1982.
Kugle, Douglas & Skelton, Henry T. Skelton, Athens, for petitioner.
John W. Key, Jr., Willis D. Moore, Athens, for respondent.
PER CURIAM.
This suit was brought for termination of parental rights and for the adoption of a child of the parents. Only the termination of parental rights is before us.
After singing an affidavit it relinquishing possession, the mother, without delay, changed her mind; and she resisted termination. The trial court ordered termination.
The Court of Appeals reversed that judgment and dismissed the petition for termination. A reason assigned was that there was no evidence to support the finding of the trial court that termination was in the best interest of the child. 630 S.W.2d 800.
*452 There is not a point attacking this "no evidence" holding; and we regard that as dispositive of the case.
The holding of the Court of Appeals that there must be "clear and convincing evidence" for a "voluntary" termination was unnecessary. The trial court, sitting without a jury, did not use a lesser standard.
We are not to be understood as approving the holding of the Court of Appeals that the affidavit of relinquishment was void because the attorney who acted as the notary to take the affidavits had a "strong financial and beneficial interest." Among other things, no financial interest appears in the record. The point is reserved.
The writ of error is refused, no reversible error.